Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2,4,5,11,12,14,15,16,20,21,22,24,25,31,32 and 34 are objected to because of the following informalities: 
In claims 2, 15, 20, 22: line 1: “a voice channel” should be “the voice channel”.
In claim 4: line 2: FSK should be “Frequency-Shift Keying (FSK)”.
In Claims 4 and 24: line 3: “1000-, 2000-“ should be “1000-Hz, 2000-Hz”.
In claims 5 and 25: line 2: “another data channel” should be “data channel”.
In claims 11 and 31: lines 1-2: “demonstrate they remain” should be” remain”.
In claims 12 and 32: line 1: “a certificate” should be “the certificate”.
In claims 14 and 34: line 2 “CRC” should be “cyclic redundancy check (CRC) error”. 
In claim 16: line 3: “VOIP” should be “voice over internet protocol (VOIP)”.
In Claim 21: line 8: “Diffie-Helman” should be ”Diffie–Hellman”.

Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 11, 15, 21, 22, 24, 26, 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite the limitation "the nonce" in line 5.  
Claims 2, 15, 22 and 35 recite the limitation "all" in line 1.  
Claims 11 and 31 recite the limitation "the call’s duration" in line 2.  
Claim 21 recites the limitation "the Diffie-Helman" in line 7.  
There are insufficient antecedent basis for these limitation in the claims.

The term "about” in claims 4 and 24; and the term “below speaker audio” in claims 6, 26 are relative terms which render the claim indefinite.  The term "about" in “transmitting symbols at about 1000-Hz using frequencies of about 1000-, 2000-, and 3000-Hz” and also the term “run below speaker audio” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claims 6 and 26 recites a pronoun "it" referring to unidentified entity or element. The phrase "it" renders the claim indefinite because it is unclear which entity or element it is referring to by “it”.  Furthermore, the limitation features “wherein the method is run below speaker audio such that it does not  interfere” is indefinite for lack of clarity for reciting negative limitation, for referring by pronoun, by suggesting relative terms and convolution in an obscure way for the whole limitation” of claims 6 and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Toennis et al. (Hereinafter referred to as Toennis, US. Pat. No.: US 7965701 B1).

As per claim 1:

a verifier transmitting its identity and a nonce to a prover (0021: the VoIP client transmits a request to create a VoIP call to the VoIP server; [0023] The VoIP client may act as a VoIP server and, conversely, the VoIP server may act as a VoIP client; 0029: IP telephone client 110: initiate creation of the IP telephony connection; 0034 the IP telephony client 110 may initiate a call over the PSTN 116 to a phone number that is assigned to the IP telephony server 102);
the prover transmitting a nonce and a certificate and signing contents of a message to bind the nonce to a prover’s identity, wherein the prover’s identity is transmitted within the certificate (0046-0047: The authorization server 104 may generate the ticket 132 using an encryption function, ticket=E(key, calling domain | called phone number | salt); The calling domain may be the Domain Name System (DNS) name of the organization of the IP telephony client 110. For example, the calling domain may be "a.com." The called phone number may be the phone number called over the PSTN 116. The salt may be a random number);
the verifier transmitting a secret and using the secret to generate a session (0037: the IP telephony client 110 may demonstrate knowledge of the call using a shared-secret based protocol. A shared-secret based protocol may be any protocol enabling secure communication between two devices based a demonstration of knowledge of a shared secret. A shared-secret protocol may be shared prior to the communication or by using a key-agreement protocol. Thus, when a shared-secret based protocol is used to demonstrate knowledge of the call, the call data 130 and/or the demonstrated knowledge may not be sent between the two devices. An 
the verifier extracting a prover’s public key from the certificate, encrypting the secret using the prover’s public key, and then computing a keyed-hash message authentication code (HMAC) (0063-0065: using a keyed-Hash Message Authentication Code Secure Hash Algorithm (HMAC-SHA1); "AES-128-CBC-HMAC-SHA1");
the verifier sending the secret and the HMAC to the prover (0037-0038; 0043; 0063: allowing verifiers in possession of the secret key to detect any changes to the message content; 0066: the message key may be generated as the function HMAC-SHA1 (P, S|Int(1)) and the MAC key may be generated as the function Trunc128(HMAC-SHA1 (P, S|Int(2))); and
the prover decrypting the secret and using the secret to calculate the session key (0047: decrypt ticket; TLS and provide; The certificates may be cryptographically verified; 0051; 0053).

Rosenberg does not explicitly disclose the secret in generating the session is a Pre-Master Secret. Toennis, in analogous art however, discloses the secret in generating the session is a Pre-Master Secret (column 7: lines 10-30:  The server sends its x509v3 certificate to the client for authentication and may request a certificate from the client. The server sends the "Server hello done" message. The client creates a random Pre-Master Secret and encrypts it with the public key from the server's certificate, sending the encrypted Pre-Master Secret to the server. The server receives the Pre-Master Secret. The server and client each generate 

As per claim 2:
Rosenberg discloses wherein all data is transmitted over a voice channel (0020-0021: VOIP Server, Application Gateway and connections).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Toennis et al. (Hereinafter .

As per claim 3:
Rosenberg and Toennis do not explicitly disclose applying a frequency-shift keying (FSK) frequency modulation scheme. Tiku, in analogous art however, discloses applying a frequency-shift keying (FSK) frequency modulation scheme (column 5: lines 5-16: The trusted token may have been sent from the first communication device to the second communication device using frequency shift keying (FSK) in-band with voice data of the call; A separate caller ID device may be used to acquire the in-band caller ID information and generate the validation request.; column 9: lines 25-36: The second communication device 108 may initiate a call to the trusted caller ID authority 112 and provide the phone number of the second communication device 108 and a trusted token of the first communication device 104 using in-band frequency shift keying (FSK)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claim of cryptographic authentication within a voice channel disclosed by Rosenberg and Toennis to include applying a frequency-shift keying (FSK) frequency modulation scheme.  This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to effectively overcome spoofing that hampers effective communications between the originator and the recipient as suggested by Tiku (column12: lines 5-10, 38-47).

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Toennis et al. (Hereinafter referred to as Toennis, US. Pat. No.: US 7965701 B1) in further view of Amine et al. (Hereinafter referred to as Amine, US. Pub No.: US 20130242858 A1).

Rosenberg and Toennis do not explicitly disclose providing a modem that operates using a 3-FSK system transmitting symbols at about 1000-Hz using frequencies of about 1000-, 2000-, and 3000-Hz.  Amine, in analogous art however, discloses providing a modem that operates using a 3-FSK system transmitting symbols at about 1000-Hz using frequencies of about 1000-, 2000-, and 3000-Hz (0053:  the frequency band that was available to the subscriber's voice calls was set from 300 Hz to 3.4 kHz. 0053; 0055 SIP Invite indicating that only NB (e.g., G.711 CODEC); Figure 3: Narrow band, wideband, supperband frequency ranges).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claim of cryptographic authentication within a voice channel disclosed by Rosenberg and Toennis to include providing a modem that operates using a 3-FSK system transmitting symbols at about 1000-Hz using frequencies of about 1000-, 2000-, and 3000-Hz.  This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a gateway that includes at least one network interface, at least one analog telephony interface, and a processing unit operable to receive a bandwidth signal over the at least one analog telephony interface from a telephony device and configure an audio bandwidth of a telephony connection for the telephony device over the at 

As per claim 5:
Rosenberg discloses wherein the method operates using a combination of the voice channel and another data channel (0026-0027: VOIP protocols, LAN or WAN data networks over ALG).

As per claim 6:
Amine discloses wherein the method is run below speaker audio such that it does not interfere with call participant conversations (0013: receiving a bandwidth alert signal, generating a bandwidth acknowledgement signal indicating a bandwidth capability of the telephony device, receiving an analog voice signal having an audio bandwidth corresponding to the bandwidth capability, and transmitting the analog voice signal to a speaker of the telephony device; 0042: he receive signal is provided to a super-wideband filter 430, a wideband filter 432, or a narrowband filter 434. Depending on the type of session established for the telephony device 400).

As per claim 7:
Amine discloses wherein the method further comprises providing a modem that operates using differential modulation, and wherein bits are encoded by a relative difference between two consecutive symbols (0070-0073: DTMF using differential modulation).

As per claim 8:
Rosenberg discloses wherein the method is implemented in telephonic hardware or software (Figure 4: 400).

As per claim 9:
Rosenberg discloses wherein the method is implemented using a stand-alone embedded device (0029: The IP telephony Client device).

As per claim 10:
Toennis discloses wherein the certificate include a protocol version, a prover’s phone number, claimed identification, a validity period, a unique certificate identification number, and a certificate owner’s elliptic curve cryptography (ECC) public key, and a signature (column 7: lines 5-20: x509v3 certificate protocol).

As per claim 11:
Amine discloses wherein the prover and the verifier demonstrate they remain on a call throughout the call’s duration (0069:  In the illustrated embodiment, the gateway 100 queries the telephony device 104 for WB capability using a single dual tone pulse of a predetermined duration and queries for SWB capability using two dual tone pulses of predetermined duration separated by a silent interval of a predetermined duration. Techniques 

As per claim 12:
Toennis discloses wherein the prover has a certificate issued by a service provider (column 7: lines 5-20:  The server sends x509v3 certificate protocol).

As per claim 13: 
Amine discloses wherein redundant acknowledgement data is sent within each frame (0052; 0055: the gateway 100 sends a SWB alert tone, and waits for an acknowledgement (ACK))

As per claim 15:
Amine discloses wherein all data is transmitted over a voice channel and between 300-3400Hz (0038: SIP protocol with gateway 100 is provided).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Toennis et al. (Hereinafter referred to as Toennis, US. Pat. No.: US 7965701 B1) in further view of Amine et al. (Hereinafter referred to as Amine, US. Pub No.: US 20130242858 A1).

As per claim 14:
.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Akbar, US. Pub. No.: US 20060187900 A1.

As per claim 16:
Rosenberg discloses a method for providing cryptographic authentication, the method comprising:
transmitting authentication data solely within a voice channel, wherein the method operates over heterogeneous networks including VOIP, and public switched telephone networks (PSTN) (0021: the VoIP client transmits a request to create a VoIP call to the VoIP server; [0023] The VoIP client may act as a VoIP server and, conversely, the VoIP server may act as a VoIP client; 
Rosenberg does not explicitly disclose the heterogeneous network is including cellular network. Akbar, in analogous art however, discloses t the heterogeneous networks including cellular network (0075: Global System for Mobile Communications (GSM); GSM is a digital cellular telephone technology; 0190; 0213). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of transmitting authentication data solely within a voice channel disclosed by Rosenberg to include the heterogeneous network is including cellular network. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide robust and effective authentication across heterogeneous network as suggested by Akbar (0025-0027).

As per claim 17:
Akbar discloses wherein the method comprises providing an in-band modem that is suitable for executing a TLS-based authentication protocol (0064: Modem device driver; 0111: As 

As per claim 18:
Akbar discloses wherein the method comprises a link layer that manages error detection, error correction, frame acknowledgement, retransmission, and reassembly of fragmented messages (-00640065; 0102; 0114: Layer 2 Tunneling Protocol (L2TP) is used).

As per claim 19:
Akbar discloses, wherein the method comprises applying a 3-frequency-shift keying (FSK) frequency modulation scheme (0142: V23 FSK simplex system).

As per claim 20:
Akbar discloses wherein all data is transmitted over a voice channel and between 300-3400Hz (0127; 0134: G.711 protocol establishes VOIP for300-3400Hz).

As per claim 21:
Rosenberg discloses a method for providing cryptographic authentication with a voice channel, the method compromising:
a verifier transmitting its identity and a nonce to a prover (0021: the VoIP client transmits a request to create a VoIP call to the VoIP server; [0023] The VoIP client may act as a VoIP server and, conversely, the VoIP server may act as a VoIP client; 0029: IP telephone client 110: initiate 
the prover transmitting a nonce and a certificate and signing contents of a message to bind the nonce to a prover’s identity, wherein the prover’s identity is transmitted within the certificate (0046-0047: The authorization server 104 may generate the ticket 132 using an encryption function, ticket=E(key, calling domain | called phone number | salt); The calling domain may be the Domain Name System (DNS) name of the organization of the IP telephony client 110. For example, the calling domain may be "a.com." The called phone number may be the phone number called over the PSTN 116. The salt may be a random number)); and 
the verifier and the prover establishing a shared cryptographic key (0037: A shared-secret protocol may be shared prior to the communication or by using a key-agreement protocol).

Rosenberg does not explicitly disclose the shared cryptographic key is using the Diffie-Helman protocol. Akbar, in analogous art however, discloses the shared cryptographic key is using the Diffie-Helman protocol (0100: As is known in the art, Diffie and Hellman (DH) describe several different group methods for two parties to agree upon a shared secret in such a way that the secret will be unavailable to eavesdroppers. This secret is then converted into various types of cryptographic keys. A large number of the variants of the DH method exist including ANSI X9.42. The IETF RFC-2631, entitled "Diffie-Hellman Key Agreement Method" is incorporated here by reference. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of using the 

As per claim 22:
Rosenberg discloses wherein all data is transmitted over a voice channel (0020-0021: VOIP Server, Application Gateway and connections).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Akbar, US. Pub. No.: US 20060187900 A1 in further view of Tiku et al. (Hereinafter referred to as Tiku, US. Pat No.: US 10149156 B1).

As per claim 23:
Rosenberg and Akbar do not explicitly disclose applying a frequency-shift keying (FSK) frequency modulation scheme. Tiku, in analogous art however, discloses applying a frequency-shift keying (FSK) frequency modulation scheme (column 5: lines 5-16: The trusted token may have been sent from the first communication device to the second communication device using frequency shift keying (FSK) in-band with voice data of the call; A separate caller ID device may be used to acquire the in-band caller ID information and generate the validation request.; column .

Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Akbar, US. Pub. No.: US 20060187900 A1 in further view of Amine et al. (Hereinafter referred to as Amine, US. Pub No.: US 20130242858 A1).

As per claim 24:
Rosenberg and Akbar do not explicitly disclose providing a modem that operates using a 3-FSK system transmitting symbols at about 1000-Hz using frequencies of about 1000-, 2000-, and 3000-Hz.  Amine, in analogous art however, discloses providing a modem that operates using a 3-FSK system transmitting symbols at about 1000-Hz using frequencies of about 1000-, 2000-, and 3000-Hz (0053:  the frequency band that was available to the subscriber's voice calls was set 

As per claim 25:
Rosenberg discloses wherein the method operates using a combination of the voice channel and another data channel (0026-0027: VOIP protocols, LAN or WAN data networks over ALG).

As per claim 26:
Amine discloses wherein the method is run below speaker audio such that it does not interfere with call participant conversations (0013: receiving a bandwidth alert signal, generating 

As per claim 27:
Amine discloses wherein the method further comprises providing a modem that operates using differential modulation, and wherein bits are encoded by a relative difference between two consecutive symbols (0070-0073: DTMF using differential modulation).

As per claim 28:
Rosenberg discloses wherein the method is implemented in telephonic hardware or software (Figure 4: 400).

As per claim 29:
Rosenberg discloses wherein the method is implemented using a stand-alone embedded device (0029: The IP telephony Client device).

As per claim 30:


As per claim 31:
Amine discloses wherein the prover and the verifier demonstrate they remain on a call throughout the call’s duration (0069:  In the illustrated embodiment, the gateway 100 queries the telephony device 104 for WB capability using a single dual tone pulse of a predetermined duration and queries for SWB capability using two dual tone pulses of predetermined duration separated by a silent interval of a predetermined duration. Techniques for detecting the signaling pulses and silent intervals and measuring their durations are known to those of ordinary skill in the art, so they are not described in greater detail herein).

As per claim 32:
Rosenberg discloses wherein the prover has a certificate issued by a service provider (0021; 0047:  x509 certificate protocol is well known in the art).

As per claim 33: 
Amine discloses wherein redundant acknowledgement data is sent within each frame (0052; 0055: the gateway 100 sends a SWB alert tone, and waits for an acknowledgement (ACK))


Amine discloses wherein all data is transmitted over a voice channel and between 300-3400Hz (0038: SIP protocol with gateway 100 is provided).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Hereinafter referred to as Rosenberg, US 20100002686 A1) in view of Akbar, US. Pub. No.: US 20060187900 A1 in further view of Amine et al. (Hereinafter referred to as Amine, US. Pub No.: US 20130242858 A1).

As per claim 34:
Claim 34, as applied to claim 21 above, Rosenberg in view of Akbar in further view of Amine discloses method of providing cryptographic authentication within a voice channel. Rosenberg in view of Akbar in further view of Amine disclose IP Telephony and VOIP over heterogeneous communication networks. In addition, data is sent in frames having blocks is within the scope Rosenberg in view of Akbar in further view of Amin disclosure.  With regard wherein data is sent in frames having blocks, each of which includes data and a CRC, Examiner takes an Official notice because CRC is well-known in the art and furthermore techniques of implementation of CRC particularly in Link layers and in cryptography are within the scope of Rosenberg in view of Akbar in further view of Amin disclosure. See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942).See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact In formation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494